Title: To Thomas Jefferson from John Craig Millar, 10 July 1795
From: Millar, John Craig
To: Jefferson, Thomas



Sir
Philadelp[…] of the Departt. of State July 10th. 1795

I have perhaps to solicit your forgiveness for the freedom I have used in not having immediately transmitted the inclosed, upon my arrival in the United States. My apology is—that I received it in circumstances which were inconsistent with the supposition of dispatch being requisite. Entertaining likewise not a distant hope of having it in my power to be the Bearer of the letter to Virginia, I was extremely unwilling to relinquish so probable a means of procuring the honour of a personal Interview with you.
I very much regret that the kindness of my friends in providing employment for me in this office, has at the same time, by rendering me stationary for some time in Philadelphia, deprived me of the Satisfaction  I should have felt in being permitted to wait on you. Mean time, as I do not know the whole of the Nature of the inclosed letter, I cannot any longer detain it. I have the honor to be Sir with high respect Your obedient Servant

John Craig Millar

